Citation Nr: 1818912	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  12-12 815	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1980 to February 1981.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction now resides in Fort Harrison, Montana.  

In January 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been included in the claims file.

In March 2015, this appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  Specifically, the appeal was remanded to obtain Social Security Administration (SSA) records as well as private records identified by the Veteran.  Since remand, VA has obtained the Veteran's SSA records.  In June 2015, VA sent the Veteran a request for authorization to obtain private medical records, but the claims file does not reflect that the Veteran provided such authorization.  Thus, the Board determines that VA has complied with the March 2015 remand directives.  While VA complied with the previous remand directives, further remand is necessary for additional development.   Therefore, the appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed.  Specifically, the Board finds that a new VA examination is necessary for the Veteran's back.  

The Veteran underwent a VA examination in December 2009 for his claim for scoliosis.  In September 2011, a separate VA opinion was provided regarding the same issue.  This opinion was based on review of the record; the Veteran was not physically examined.  Both VA examiners proffered an opinion as to whether the Veteran's scoliosis existed prior to his service and whether it was permanently worsened in service.  In this regard, the Board notes that the January 1981 Entrance Physical Standards Proceeding in which the Veteran was medically discharged from service indicates that the Veteran was inducted in November 1980 with back pain and was unable to perform his required physical testing.  The diagnosis was moderate idiopathic thoracolumbar scoliosis.  However, the Veteran's September 1980 entrance examination is silent for any back or spine issues.  Thus, the Veteran is presumed sound.  As the Veteran is presumed sound, the burden is on VA to rebut this presumption by clear and unmistakable evidence.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (explaining that when a Veteran is presumed sound, the burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service).  

Even with consideration of the in-service diagnosis of scoliosis, neither the December 2009 nor September 2011 VA opinions provide clear and unmistakable evidence sufficient enough to rebut the presumption of soundness.  See Quirin v. Shinseki, 22 Vet. App. 390 (2009).  The Board notes that "clear and unmistakable evidence" means that the evidence cannot be misinterpreted and misunderstood, i.e. is undebatable.  The December 2009 examiner opined that there is no evidence that the Veteran's preexisting scoliosis underwent a permanent worsening in service.  However, the examiner did not first make a determination that the condition clearly and unmistakably pre-existed service.  Instead, the examiner indicated that the physical entrance standards review determined that the Veteran's scoliosis was congenital.  As a congenital disease exists from birth, having a congenital disease would clearly and unmistakably establish that the condition pre-existed service.  However, the December 2009 VA examiner's assessment of the January 1981 proceeding is incorrect.  The January 1981 proceeding includes a diagnosis for a foot condition as well, which was congenital bilateral pes planus.  The Veteran's scoliosis was not also diagnosed as congenital.  As the December 2009 examiner did not first determine that the Veteran's scoliosis clearly and unmistakably pre-existed service, the opinion is not adequate to rebut the presumption of soundness.  

While the September 2011 VA opinion addresses whether there is "clear (obvious) medical" evidence that the condition preexisted service, the examiner reasoned that the Veteran's scoliosis clearly pre-existed service because there is no documentation of injury or trauma in service.  The September 2011 opinion is inadequate as it is improperly predicated on a lack of documentation in the medical record.  See Buchannan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Nor did the examiner address the Veteran's assertion that he fell off a tank in service and hurt his back.  

Because the presumption of soundness has not been rebutted, the claim is one for service connection without consideration of aggravation of a preexisting condition.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d at 1096.  As such, remand is necessary for an opinion as to whether the Veteran's current back disability, which the Board notes includes scoliosis and degenerative disc disease (DDD) of the spine, is causally or etiologically related to his active service.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate examiner to ascertain the nature and etiology of his current back condition(s).  

The claims file must be made available to the examiner in conjunction with the examination.  The examiner is asked to review all pertinent records associated with the claims file and any assertions made by the Veteran regarding his symptoms.  In this regard, the examiner is advised that the Veteran is competent to attest to observable symptoms, such as pain.  If there is a medical basis to support or doubt the Veteran's reports of symptomatology, the examiner should provide a fully reasoned explanation.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current back condition had its onset during, was caused by, or is otherwise related to the Veteran's active service.  

2. After completing the above action, readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, the Veteran should be furnished an appropriate Supplemental Statement of the Case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

